Citation Nr: 0202747	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  01-00 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel





INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.   This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  There was an increase in severity of the veteran's 
preexisting right ear hearing loss during military service, 
which has not been determined to be a natural progression of 
the disorder.

2.  Tinnitus is attributable to the veteran's military 
service.


CONCLUSIONS OF LAW

1.  The veteran's right ear hearing loss clearly and 
unmistakably preexisted his military service, but with 
resolution of reasonable doubt in his favor, service 
connection is warranted as the right ear hearing loss was 
aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 5100 
et seq. (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.385 
(2001).

2.  With resolution of reasonable doubt in the veteran's 
favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 5100 et seq. (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board observes that the RO previously 
denied the issue of entitlement to service connection for 
bilateral hearing loss in August 1970 and the veteran did not 
appeal.  Thus, this decision became final.  However, the RO, 
in its April 1999 rating decision, determined that the 
veteran had submitted new and material evidence to reopen his 
claim for service connection for bilateral hearing loss.  In 
the April 1999 rating decision, the RO granted service 
connection for left ear hearing loss but denied service 
connection for right ear hearing loss, and the veteran 
appealed the denial.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is under a legal duty in such 
a case to determine if there was new and material evidence to 
reopen the claim, regardless of the RO's action.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Here, the Board 
concurs with the RO that new and material evidence was 
submitted and that the claim for service connection for right 
ear hearing loss has been properly reopened.

I.  Background

The veteran contends that he developed right ear hearing loss 
and tinnitus as the result of his noise exposure in service.   
The veteran's DD 214 shows that he qualified for the 
sharpshooter (M-14 rifle) badge and the expert (hand grenade) 
badge.

At the veteran's enlistment examination in May 1968, an 
audiogram revealed that the veteran exhibited pure tone 
thresholds, in decibels, as follows:



HERTZ



500
1000
2000
4000
RIGHT
10
15
25
25

In a May 1968 audio consult, pure tone thresholds, in 
decibels, were as follows:



HERTZ



500
1000
2000
4000
RIGHT
10
10
15
30

The veteran was determined fit for service and entered active 
duty.

In a June 1968 ear, nose, and throat consultation, it was 
reported that the veteran had an outside ear, nose, and 
throat audiogram.  It was noted that he had hearing loss.  On 
evaluation, the veteran reported a history of tinnitus and 
decreased hearing since 8th grade and that he saw an ear 
specialist at that time.  The examiner indicated that there 
was mild neurosensory hearing loss at 3000 to 4000 decibels, 
but hearing was average through speech ranges.  The examiner 
determined that the veteran was fit for duty.

The service medical records further reveal that the veteran 
was seen in September 1968 for bilateral tinnitus.  Air 
conduction audiogram revealed pure tone thresholds, in 
decibels, as follows:



HERTZ



500
1000
2000
4000
RIGHT
15
30
35
45

The diagnosis was bilateral sensorineural hearing loss.  It 
was noted that the veteran had an H2 profile and needed 
adequate protection when exposed to noise.

In February 1969, during audiometric testing, the veteran 
exhibited pure tone thresholds, in decibels, as follows:



HERTZ



500
1000
2000
4000
RIGHT
25
40
35
40

The veteran was given a physical profile with H3 for 
bilateral sensorineural hearing loss.  It was stated that the 
veteran could not be given an assignment involving habitual 
or frequent exposure to loud noises or firing of weapons.  


A March 1969 audiogram revealed pure tone thresholds, in 
decibels, as follows:



HERTZ



500
1000
2000
4000
RIGHT
40
45
50
45

In March 1969, the veteran was sent to Walter Reed Hospital 
for speech and hearing consultation to determine if hearing 
aid was needed.  It was reported that the veteran had 
bilateral flat sensorineural hearing loss that was gradual 
and progressive.  Audiometric testing revealed pure tone 
thresholds, in decibels, as follows:

Test 1


HERTZ



500
1000
2000
4000
RIGHT
35
40
50
50

Test 2


HERTZ



500
1000
2000
4000
RIGHT
30
35
45
45

Speech recognition was 100 percent in both ears.  The 
diagnosis was mild bilateral sensorineural type hypacusis, 
cause undetermined.

Undated audiograms from the Ear, Nose, and Throat clinic at 
Irwin Army Hospital at Fort Riley disclosed that the veteran 
exhibited pure tone thresholds, in decibels, as follows:



HERTZ



500
1000
2000
4000
RIGHT
45
50
50
55




HERTZ



500
1000
2000
4000
RIGHT
50
55
55
60

Speech discrimination in the right ear ranged from 92 to 96 
percent.
 
At his discharge examination in February 1970, the veteran 
reported hearing loss.  Audiometric evaluation revealed pure 
tone thresholds, in decibels, as follows:



HERTZ



500
1000
2000
4000
RIGHT
15
20
20
30

The diagnosis was decreased hearing in the right and left 
ears.

At a March 1999 VA audio examination, the veteran complained 
of hearing difficulty and tinnitus.  The veteran described 
the tinnitus as a constant sharp high pitched sound.  The 
veteran reported exposure to gunfire noise while in service.  
On audiometric testing, the veteran exhibited pure tone 
thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
40
55
65

Speech recognition was 96 percent correct in the right ear.  
The diagnosis was moderate sensorineural hearing loss in the 
right ear.

At an April 1999 VA ear examination, the examiner noted the 
veteran's complaints of hearing loss and constant tinnitus 
and that both began during service.  The examiner stated that 
the veteran reported exposure to a lot of rifle fire during 
basic training.  It was also noted that the veteran had 
worked as a machinery engineer since discharge but had worn 
ear protection.  The examiner reviewed the March 1999 
audiometric examination and opined that the veteran's hearing 
loss and tinnitus were more likely than not related to his 
acoustic trauma.

II.  Analysis

A.  Right ear hearing loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2001).  The provisions of 
38 C.F.R. § 3.385 do not have to be met during service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition except for defects, infirmities, or 
disorders noted when examined and accepted for service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that a disease existed prior to service.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. 3.304(b) (2001).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military service, where there is an 
increase in disability during such service, unless there is 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a) 
(2001).  Clear and unmistakable evidence is required to rebut 
the presumption of aggravation where the pre-service 
disability underwent an increase in severity during active 
service.  Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).  The determination whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

Based on the above-described evidence, the Board finds that 
the preponderance of the evidence establishes aggravation.  
It is the judgment of the Board that the facts of this case 
warrant a grant of service connection for right ear hearing 
loss on the basis of aggravation of the disability, because 
it became worse during the veteran's active military service.  
The objective evidence establishes that there was an increase 
in severity of the preexisting right ear hearing loss during 
service to the point that the veteran's hearing profile was 
changed from H2 to H3 in 1969.  Moreover, the record does not 
contain a specific finding that the increase in the 
disability during service was due to the natural progress of 
the disease and thus, there is no clear and unmistakable 
evidence to rebut the legal presumption of aggravation.

The circumstances of the veteran's service which include his 
qualification as sharpshooter and expert in hand grenades are 
such that the Board finds, as a matter of fact, that he was 
exposed to acoustic trauma in service.  Additionally, 
audiometric evaluations in service in 1969 and again in 1999 
revealed auditory thresholds that were consistent with 
hearing loss disability in the right ear as defined at 
38 C.F.R. § 3.385.  Moreover, a VA examiner has provided a 
competent medical opinion that the veteran's current right 
ear hearing loss is due to his acoustic trauma, which the 
examiner noted, occurred during service.   There is no other 
competent evidence, which would suggest that the current the 
right ear hearing loss is in any way attributable to an event 
or injury after service.

Thus, the evidence establishes that the veteran currently has 
right hearing loss disability under VA standards, which can 
reasonably be attributed to his military service.  In the 
Board's judgment, and after resolving all reasonable doubt in 
the veteran's favor, the evidence of record does establish 
that there was an increase in the severity of the veteran's 
preexisting right ear hearing loss during military service.  
Accordingly, the Board concludes service connection is 
warranted for right ear hearing loss.

B.  Tinnitus

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001). 

The veteran is competent to testify on matters in which he 
has personal knowledge.  That is what comes to him through 
his senses.  The evidence show that the veteran has 
consistently reported through the years that he had ringing 
in his ears in service.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  The veteran's report that he had ringing in his ears 
during service constitutes competent evidence, and is 
determined to be credible for purposes of his claim.  
Moreover, although it was noted that during service, the 
veteran reported having tinnitus prior to service, there is 
no diagnosis of record of tinnitus prior to service, which 
would tend to rebut the presumption of soundness that arose 
when he was examined and accepted for service.  The first 
diagnosis of tinnitus of record appears in the veteran's 
service medical records.  Tinnitus was subsequently confirmed 
during VA examinations in March and April 1999.  At that 
time, the veteran's diagnosed tinnitus was related to the 
acoustic trauma that the veteran was noted to have been 
exposed to during military service.

In light of the all the evidence of record, the Board finds 
that the veteran has established that he has tinnitus, which 
originated in service.  Thus, the evidence supports a grant 
of service connection for tinnitus.

III.  Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, et. seq. 
(West 1991 & Supp. 2001).  Among other things, this law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, this law is applicable 
to all claims filed on or after the date of enactment, or 
filed before the date of enactment and not yet final as of 
that date.  

The Board notes that the RO did not consider the veteran's 
claims in the context of the new VCAA.  However, under the 
particular circumstances here presented, and the fact that 
both issues have been resolved in favor of the veteran, 
although the RO has not had the benefit of the explicit 
provisions of the VCAA, the Board finds that there is no 
potential prejudiced to the veteran by deciding his claims 
without first remanding them to the RO for further action.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (Nov. 3, 1992).  


ORDER

Entitlement to service connection for hearing loss of the 
right ear and for tinnitus is granted, subject to the laws 
and regulations applicable to the payment of monetary awards.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

